EXHIBIT 10.1

Summary of Non-Employee Director Compensation

Directors of Entravision Communications Corporation who are not officers or
employees of the company are compensated for their services as follows: (i) an
annual grant under the company’s then-current equity incentive plan, in an
amount and with the terms and conditions as may be provided from time to time in
the company’s then-current equity incentive plan, or as may otherwise be
determined by the Board; (ii) $24,000 per year; (iii) $1,250 for attendance at a
Board meeting in person ($500 if telephonically); and (iv) $1,000 for attendance
at a committee meeting in person ($500 if telephonically and an additional $250
if serving as the chairperson of the committee). However, Board committees may
waive the meeting fees to which they would otherwise be entitled, subject to the
unanimous approval of all members of the relevant committee.